Citation Nr: 1524969	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to the service-connected lumbar strain with degenerative disc disease ("back disability").

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disability, to include chloracne and as due to herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and/or radiation exposure.  

5.  Entitlement to an increased disability rating in excess of 20 percent for the service-connected back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008 and September 2012 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board notes that the April 2009 and August 2014 Supplemental Statements of the Case (SSOCs) as well as the Veteran's May 2009 substantive appeal (VA Form 9) included the issue of entitlement to service connection for Agent Orange exposure.  However, as explained to the Veteran at the March 2015 Board hearing, Agent Orange exposure, by itself, is not a proper claim, as it is not a claim for any particular disability.  Rather, the Veteran's contentions regarding Agent Orange exposure have been considered in the context of his other service connection claims as indicated on the title page and in the discussion below.  

The issue of entitlement to an increased rating for the service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for hypertension; the Veteran did not file a timely notice of disagreement, nor were any new evidence or service records received within one year following that decision.

2.  The evidence associated with the claims file subsequent to the June 2007 rating decision is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the hypertension claim.

3.  The Veteran does not have a current diagnosis of PTSD; symptoms of an acquired psychiatric disability other than PTSD were not unremitting in service and have not been unremitting since service separation; a psychosis did not manifest to a compensable degree either during service or within one year of service separation; and there is no medical nexus between the current psychiatric disability and active service.

4.  The Veteran was not exposed to herbicides during active service and does not have a current diagnosis of chloracne; symptoms of a skin disability were not unremitting in service and have not been unremitting since service separation; and there is no medical nexus between the current skin disabilities and active service.

5.  The Veteran was not exposed to herbicides during active service; he did not participate in a radiation risk activity, nor is diabetes mellitus a radiogenic disease or a disease associated with radiation exposed veterans; symptoms of diabetes mellitus were not chronic in service or since service separation; diabetes did not manifest to a compensable degree either during service or within one year of service separation; and there is no medical nexus between the current diabetes mellitus and active service, including in-service radiation exposure.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for hypertension, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125(a) (2014).  

4.  The criteria for service connection for a skin disability to include chloracne have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

5.  The criteria for service connection for diabetes mellitus have not been met, including as due to radiation exposure or presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim for Hypertension 

In February 2007, the Veteran filed an initial claim for service connection for hypertension, including as secondary to his service-connected back disability.  Specifically, he averred that he had to take Ibuprofen for his back pain, and that this medication caused him to have high blood pressure.  He also averred that his high blood pressure began during active service.  

The claim was denied in a June 2007 rating decision, which found that there was no evidence of a nexus between hypertension and either active service or a service-connected disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c) (2014).  Consequently, the June 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In December 2011, the Veteran filed a request to reopen his claim for service connection for hypertension.  In the September 2012 rating decision on appeal, the RO denied reopening of the claim for service connection for hypertension, finding that no new and material evidence had been received.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final June 2007 rating decision denying service connection for hypertension included service treatment records, a VA examination report, and post-service VA treatment records.  

Service treatment records did not show any symptoms, reports, findings, diagnosis, or treatment for hypertension.  In this regard, the Board notes that VA regulations specify that the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  In addition, VA regulations specify that hypertension must be confirmed by readings taken two or more times on at least three different days.  Id., Note (1).

Service treatment records do not show blood pressure readings that meet the definition of hypertension.  Blood pressure readings were 112/54 in June 1971, 122/88 and 130/100 on two different dates in March 1972, 118/76 in September 1972, 150/96 in November 1972, and 110/70 in October 1973.  While two of the blood pressure readings in March 1972 (130/100) and November 1972 (150/96) reflect diastolic blood pressure readings of 90 mm or greater, diastolic blood pressure readings were not predominantly 90 mm or greater, as reflected by the preceding and subsequent normal blood pressure readings.  Moreover, the April 1974 separation examination report indicated normal clinical evaluation of the heart and vascular system, blood pressure was recorded as 110/84, and the Veteran checked "no" next to "high or low blood pressure" on his Report of Medical History.  

Following separation from service, VA treatment records showed normal blood pressure readings for many years following service separation.  For instance, blood pressure readings were recorded as 104/76 in October 1977, 110/74 in December 1977, 126/80 in October 1978, 110/66 in March 1985, 114/74 in December 1990, and 124/80 at a February 1997 VA examination.  Moreover, treatment records throughout this period (through 1997) did not show symptoms, reports, or a diagnosis of hypertension.  Indeed, the first formal diagnosis of hypertension was not made until 2000, more than 25 years after service separation.    

Finally, a May 2007 VA examiner opined that the Veteran's current hypertension was not caused by or related to his chronic NSAID use for treatment of his service-connected back disability.  The examiner explained that chronic use of nonsteroidal anti-inflammatories such as Ibuprofen may cause renal insufficiency due to depression of prostaglandins, which allow afferent renal arteriole patency.  Decreasing prostaglandin production over time will not only lessen an internal inflammatory response, but also vascular flow to the kidneys.  Renal insufficiency will lead to elevated systolic and diastolic pressures.  However, the VA examiner ordered a BUN/creatinine level as well as a urinalysis to evaluate for renal compromise in this Veteran's case, and these tests were completely normal.  
  
Based on this evidence, in the June 2007 rating decision, the RO denied the claim for service connection for hypertension, finding no evidence of a medical nexus between hypertension and either active service or the service-connected back disability.      

Evidence added to the record since the time of the last final denial in June 2007 includes updated post-service VA treatment records and statements of the Veteran.  However, none of the updated treatment records suggest a nexus between the claimed hypertension and either active service or a service-connected disability.  Moreover, the statements of the Veteran are redundant.   

The evidence added to the record since the previous June 2007 denial of the claim for service connection for hypertension does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in June 2007, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no connection between the current claimed hypertension and either active service or a service-connected disability, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for hypertension cannot be reopened.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus or psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  According to 38 C.F.R. § 3.384 (2014), the term psychosis includes schizophrenia. 

In this case, the medical evidence of record demonstrates current diagnoses of schizophrenia and diabetes mellitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with diabetes mellitus or a psychosis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as diabetes mellitus or psychosis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to include PTSD, as a result of events that occurred during active service.  However, he has not provided any information regarding the specific events that caused his claimed psychiatric disability.  In a December 2002 statement, he stated that he believed his schizophrenia and claimed PTSD were related to the training and experiences incurred while he was in Vietnam.  He also stated that he was stationed in Vietnam at an October 1998 VA psychological examination.  However, his military personnel records show that he had no foreign service and did not receive any combat medals.  A mostly illegible August 1978 VA treatment note indicates that the Veteran reported that he started becoming violent during his military service, and that his commander and other individuals harassed him.    

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

With regard to the first element necessary for a grant of service connection for PTSD (medical evidence of PTSD), the Board finds that the weight of the evidence is against a finding that there is a current diagnosis of PTSD.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer, 3 Vet. App. at 225.    

The Veteran has a long history of psychiatric evaluation and treatment.  VA treatment records show treatment for psychiatric symptoms beginning in 1977.  However, none of the treatment records show a diagnosis of PTSD (even an informal diagnosis).  

For instance, at an October 1998 VA psychological examination, the VA examiner noted that when asked if anything haunted him from his period of time in active service, the Veteran replied that he loved the service and that nothing bothered him, including the time that he said he was in Vietnam.  The VA examiner assessed paranoid schizophrenia on Axis I of the DSM-IV diagnosis chart, and further stated that a diagnosis of depression was not made because at no time during the interview did the Veteran specifically complain of depression due to any injury he may have incurred while he was in the service.    

In addition, an October 2012 VA treatment note documents a negative PTSD screening test.  

Accordingly, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, is  specific reference to the PTSD aspect of the appeal, the boar reiterates that in the absence of proof of a present disability there can be no valid claim.  Brammer.  As a result, the claim for service connection for PTSD is denied. 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

The Board has considered the Veteran's statements regarding his symptoms, and acknowledges that he is competent to give evidence about what he experienced; for example, he is competent to discuss his paranoia and other experienced symptoms.  See Layno, 6 Vet. App. 465.  However, in the present case, although his paranoia and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, as such a diagnosis requires psychiatric testing and evaluation by a mental health professional, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.

Next, the Board has considered whether service connection for any psychiatric disability other than PTSD is warranted.  

After a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that an acquired psychiatric disability did not have its onset during active service.  

Service treatment records are negative for signs, symptoms, findings, treatment, or diagnosis of any psychiatric disability.  The April 1974 separation examination report indicates a normal psychiatric evaluation, and the Veteran checked "no" next to "depression or excessive worry" and "nervous trouble of any sort" on his Report of Medical History.  

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current psychiatric disability, diagnosed as schizophrenia, is related to active service.  Symptoms of a psychiatric disability have not been unremitting since service separation in May 1974.  Following service separation in May 1974, the evidence of record shows no mention of psychiatric symptoms until 1977, when VA treatment records indicate that the Veteran manifested paranoid delusional syndrome and antisocial tendencies.  

The absence of post-service complaints, findings, diagnosis, or treatment for three years after service separation until 1977 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disabilities in September 1974, but did not mention any psychiatric symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disability, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not acquire a psychiatric disability in service, or the lack of psychiatric symptomatology at the time he filed the claim, or both. 

Other evidence of record showing that symptoms of an acquired psychiatric disability were not unremitting since service includes the Veteran's own statement at the October 1998 VA psychological examination that he loved his time in active service, and that nothing about his time in active service bothered him, including his alleged time in Vietnam.  Thus, the Veteran's own report of psychiatric symptoms provides probative evidence that psychiatric symptoms were not unremitting since service separation.       

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of unremitting psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertion of unremitting psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation and the Veteran's Report of Medical History on which he indicated no psychiatric symptoms, his claim for service connection for other disabilities in 1974 with no mention of psychiatric symptoms, the lack of any documentation of reports or treatment for psychiatric symptoms until 1977, and his statement at the 1998 VA psychological examination that he did not have any experiences during active service that bothered him.  As such, the Board finds that the evidence does not sufficiently support unremitting psychiatric symptomatology since service so as to warrant a finding of a nexus between the current psychiatric disability and active service. 

The Board also finds that the preponderance of the evidence demonstrates that a psychosis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no psychosis during the one year period after service, and no diagnosis or findings of psychosis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Schedule of Ratings for Mental Disorders (2014).  Indeed, the evidence does not demonstrate a diagnosis of a psychosis until July 1978, when the Veteran was diagnosed with schizophrenia.  For these reasons, the Board finds that a psychosis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Board acknowledges the Veteran's belief that his current psychiatric disability is related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's claimed psychiatric disability and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and his military service, including no credible evidence of chronic or unremitting symptoms of the claimed disability during active service, chronic or unremitting symptomatology of the claimed disability following service separation, or competent medical evidence establishing a link between the claimed disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service chronic or unremitting symptoms and chronic or unremitting post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disability

Next, the Veteran contends that he has a skin disability, to include chloracne, which was caused by herbicide exposure during active service.  As noted above, he has previously stated that he was in Vietnam during his military service.  In addition, in a January 2008 statement and at the March 2015 Board hearing, he indicated that he was exposed to herbicides while stationed in Herlong, California, although he did not provide any details as to how this alleged exposure occurred.  

After a review of all the evidence of record, the Board first finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides during active service.  His DD Form 214 shows that he had no foreign service, and he did not receive any combat medals.  Moreover, his service personnel records do not demonstrate exposure to herbicides.  

Next, the Board finds that the weight of the evidence demonstrates that the Veteran has never been diagnosed with chloracne.  Service treatment records and post-service treatment records are entirely negative for a diagnosis of chloracne.     

Therefore, because the Veteran was not exposed to herbicides during active service and does not have a diagnosis of chloracne, a medical nexus for chloracne may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

In that regard, after a review of all the evidence of record, lay and medical, the Board finds that although there was a single episode of a skin disorder during active service, it resolved prior to separation, and that the preponderance of the evidence demonstrates that symptoms of a skin disability were not unremitting in service.

Service treatment records show that in July 1971, the Veteran sought treatment for a rash and was diagnosed with mild tinea versicolor (a fungal infection) of the shoulders.

There is no further mention of any skin problems during active service.  Moreover, both an October 1973 medical examination report and the April 1974 separation examination report show normal clinical evaluation of the skin, and the Veteran checked "no" next to "skin diseases" on his Report of Medical History on both occasions, providing highly probative evidence against a finding of unremitting skin disability symptoms during active service.     

The Board also finds that the weight of the evidence demonstrates that symptoms of a skin disability have not been unremitting since separation from active service in May 1974.  

Following service separation in May 1974, the evidence of record does not show any complaints, diagnosis, or treatment for any skin disability symptoms until November 1975, when a note from a private physician indicates the Veteran was seen and treated for pruritisani (anal itching).  This particular diagnosis (including symptoms of pruritisani) is not mentioned again in post-service treatment records, and the next chronological record documenting treatment for any type of skin disability is dated July 1987, when the Veteran sought treatment for lumps on his back and arms and was diagnosed with small, multiple lipomas.  He also sought treatment for a rash on his hands and feet after exposure to poison ivy in July 2007; in December 2007, he continued to report the same rash, and the VA clinician assessed a possible inciting widespread contact dermatitis.  The Veteran also sought treatment for an itching rash due to contact with poison ivy in late 2013.     

The absence of post-service complaints, findings, diagnosis, or treatment for at least a year-and-a-half after service separation until November 1975 is one factor that tends to weigh against a finding of unremitting symptoms of a skin disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Moreover, as above, the Veteran filed claims for service connection for multiple disabilities in 1974, 1980, 2002, and 2007 with no mention of any skin disability symptoms, providing further evidence against a finding of unremitting skin disability symptomatology since service separation.  As explained above, his inaction in filing a claim for a skin disability can be reasonably be interpreted as indicative of the Veteran's belief that he did not experience an injury, disease, or event manifesting a skin disability in service, or the lack of skin disability symptomatology at the time he filed the claims, or both. 

Additional evidence tending to show that symptoms of a skin disability have not been unremitting since service separation includes the lack of a self-reported history of skin symptoms since service when the Veteran sought treatment in 1975, 1987, 2007, and 2013.  It is presumed that the Veteran would provide a thorough and accurate medical history in the course of seeking treatment in order to receive the best treatment for his symptoms, thus rendering the absence of a history of unremitting symptoms since service highly probative evidence against any current contention of unremitting symptoms since service.

Indeed, in 2007 and 2013, the Veteran attributed his rash to recent contact with poison ivy, providing highly probative evidence against a finding of unremitting skin symptoms since service separation.  Moreover, in December 2007, the VA clinician noted that the Veteran reported a rash of six months' duration, and in November 2013, he reported a rash of four weeks' duration, placing inception of those rashes many decades after service separation.
  
Finally, the episodes of post-service treatment were for at least three distinct skin disabilities, again providing probative evidence against a finding that the same dermatological symptoms have been unremitting since service separation.    

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had symptoms of a skin disability since separation from service in May 1974, the Board finds that, while the Veteran is competent to report the onset of such symptoms, any recent reports of unremitting symptoms of a skin disability since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles, 16 Vet. App. at 374-75.  The Board finds that the Veteran's statements as to unremitting symptoms of a skin disability after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for unremitting symptoms of a skin disability and show a normal clinical evaluation of the skin and the Veteran's specific denial of any skin diseases at the time of service separation; the lack of any post-service documentation of treatment or diagnoses of a skin disability until November 1975; the absence of a history of skin disability symptoms beginning during service in the post-service treatment records; the 2007 and 2013 VA treatment notes specifically noting a history of symptoms placing inception of those symptoms many decades after service separation; and the Veteran's claims for service connection for other disabilities in 1974, 1980, 2002, and 2007 with no mention of skin disability symptoms.   

As above, with regard to the Veteran's specific claim for service connection for chloracne, the Board finds that the current medical evidence does not demonstrate a diagnosis of chloracne.  The Veteran, as a layperson, is not competent to render such a diagnosis, and both the service treatment records and post-service treatment records are negative for a diagnosis of chloracne.  As a result, the claim for service connection for chloracne must fail on that basis alone.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319.  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current skin ailment - most recently identified as contact dermatitis - and his military service, including no credible evidence of unremitting skin disability symptoms during active service, or unremitting symptomatology of a skin disability since service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  Moreover, a diagnosis of chloracne is not shown at any time.    

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disability, to include chloracne, and outweighs the Veteran's more recent contentions regarding in-service unremitting skin disability symptoms and post-service skin disability symptoms.  There is simply nothing that connects the current problem and service more than 40 years ago, and there is a great deal of evidence against this claim.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

Finally, the Veteran contends that his current diabetes mellitus was incurred during active service due to either herbicide or radiation exposure.  Specifically, at the March 2015 Board hearing, he testified that he believed he was exposed to both Agent Orange and radiation when he was stationed in Herlong, California.  He stated that he believed that there were residuals of radiation in the ground from the first atomic bomb testing in the 1940s.  

As noted above, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides during active service.  Therefore, a medical nexus for diabetes mellitus may not be presumed as a matter of law under the provisions of 38 C.F.R. § 3.309(e).  However, also as noted above, notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee.

Before turning to consideration of direct service connection, however, the Board has considered the Veteran's contention that he was exposed to radiation during active service, and that such exposure caused his diabetes mellitus.   

In general, service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under § 3.309 or a radiogenic disease under § 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee; Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

Regarding service connection on a presumptive basis, if a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed veteran, then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  

In this case, the weight of the evidence demonstrates that the Veteran did not participate in a "radiation risk activity" (nor has he contended that he participated in a "radiation risk activity"), and diabetes mellitus is not among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  His service personnel records include a November 1971 Nuclear Duty Position Evaluation Request that indicates a proposed assignment in Herlong, California, and that the Veteran had been tentatively selected for duties involving nuclear weapons.  However, this does not demonstrate participation in one of the "radiation risk activities" listed in 38 C.F.R. § 3.309(d).  Even if the evidence definitively demonstrated that the Veteran worked with nuclear weapons during active service, it does not show that he was exposed to excessive or dangerous levels of radiation.  Therefore, the Veteran is not a radiation-exposed veteran for purposes of presumptive service connection.

Next, while 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey, 120 F.3d 1239.  The first step in this analysis is to determine whether the Veteran had a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) are as follows: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease parathyroid adenoma; lymphomas other than Hodgkin's disease.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Diabetes mellitus is not one of the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i) - (xxiv).  Moreover, the Board finds that the Veteran has not cited to or submitted competent scientific or medical evidence showing that diabetes is a radiogenic disease.  

Following the March 2015 Board hearing, the Veteran submitted two articles pertaining to his diabetes claim.  The first is entitled "Benefits for Vets Exposed to Radiation," and it states that the National Association of Atomic Veterans is searching for a large number of veterans who were exposed to radiation from atmospheric nuclear tests between 1945 and 1962 or as part of the occupation forces at Hiroshima and Nagasaki, as they may be entitled to benefits.  However, neither of these descriptors fits this particular Veteran.  

The second article, published at https://www.indybay.org/newsitems/2010/10/14/18661392.php, is entitled "How Low Level Uranium Causes Diabetes."  It states, in pertinent part, that: 

"Simple analysis of effects of low level uranium exposure, combined with iron toxicity as a cause of diabetes reveals the link between diabetes and uranium.  This includes Uranium 238 and other nuclear waste used as weapons by the United States.  Low level exposure to uranium from weapons has occurred throughout the Northern Hemisphere, particularly east of the zones where uranium weapons have been used."  

The article goes on to state that "[t]he aerosol effects of uranium weapons results in microparticles being airborne.  The dust has encircled the Northern Hemisphere of the planet."  

The article does not indicate the credentials of the author of the article, Russell K. Hallberg, Jr.  Moreover, the article was not published in a medical or scientific journal, but rather by the San Francisco Bay Area Independent Media Center.  Further, the article also states that "[t]here have been no direct studies, meaning no finding, to research the diabetes/uranium connection from limited exposure."  The author concludes by stating that "[t]his rough outline article has been gathering dust on my computer for a year.  It is intended as an 'emperor has no clothes' type observation."  

The Board finds that this second article, while expressing the possibility of a connection between diabetes and uranium exposure, does not constitute competent scientific or medical evidence that diabetes is a radiogenic disease, thus warranting further development of this case under 38 C.F.R. § 3.311.  Namely, it specifically states that no studies of such a relationship between diabetes and uranium exposure have been conducted, and appears to reflect the opinion of an author with unknown credentials.  

Thus, a remand to conduct further development under 38 C.F.R. § 3.311 is not necessary in this case, and the weight of the evidence demonstrates that the Veteran's diabetes mellitus was not incurred in or the result of exposure to ionizing radiation during active service.  There are no favorable competent opinions of record, nor does the evidence otherwise suggest that the Veteran's diabetes mellitus is related to radiation exposure.  

Finally, turning to consideration of direct service connection, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding of any injury, disease, or event manifesting diabetes mellitus during service, and that the weight of the evidence also shows that there were no chronic symptoms of diabetes mellitus during service.  

The Veteran's service treatment records, including the April 1974 separation examination report, is negative for signs, symptoms, findings, treatment, or diagnosis of diabetes mellitus.  Moreover, the Veteran has not contended that his diabetes mellitus began or was diagnosed during active service.  

Next, the Board finds that the weight of the evidence demonstrates that diabetes mellitus symptoms were not unremitting since service separation in May 1974.  Following service separation in May 1974, the evidence of record shows no complaints, diagnosis, or treatment for diabetes mellitus until 2011.  For these reasons, the Board finds that diabetes did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

The absence of post-service complaints, findings, diagnosis, or treatment for more than 35 years after service is one factor that tends to weigh against a finding of continuous diabetes mellitus symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Additional evidence tending to show that symptoms of diabetes mellitus have not been continuous since service separation includes a September 1998 VA examination report which indicates that the Veteran specifically denied a history of diabetes mellitus.  Moreover, the Veteran has not contended that he has experienced unremitting symptoms of diabetes mellitus since service separation.    

As such, the Board does not find that the evidence sufficiently supports continuous diabetes mellitus symptomatology since service so as to warrant a finding of a nexus between diabetes mellitus and active service.   

As above, the Board has considered the Veteran's contention that his diabetes mellitus is related to active service.  However, as previously noted, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates that the Veteran  was not exposed to herbicides during active service; did not participate in a radiation risk activity; does not have a radiogenic disease or a disease associated with radiation exposed veterans; no credible evidence of an in-service disease or injury manifesting diabetes mellitus or unremitting symptomatology of diabetes mellitus either during active service or following service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; and there is no relationship between the Veteran's diabetes mellitus and military service, including as due to in-service herbicide or radiation exposure.  

For these reasons, service connection for diabetes mellitus must be denied.  As the preponderance of the evidence weighs against the claim for service connection for diabetes mellitus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The duty to notify in this case was satisfied by way of August 2007 and May 2012 letters to the Veteran.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, service personnel records, and the Veteran's statements, including his testimony at the 2015 Board hearing.  For the reasons discussed above, further development under 38 C.F.R. § 3.311 is unnecessary.    

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Board acknowledges that the Veteran has not been afforded VA medical examinations specifically geared to the claimed acquired psychiatric disability, skin disability, and diabetes mellitus.  However, the Board finds that VA examinations are not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for unremitting or chronic symptoms of a psychiatric disability, skin disability, or diabetes mellitus.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disabilities in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic or unremitting symptoms of the claimed disabilities since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for an acquired psychiatric disability, skin disability, or diabetes mellitus.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for hypertension is denied.

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, is denied.  

Service connection for a skin disability, to include chloracne, is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

With regard to the Veteran's claim for an increased disability rating for his service-connected back disability, he was afforded a VA examination in November 2010, more than four years ago.  In addition, treatment records through December 2013 do not provide information necessary to decide the increased rating claim.   

The Board finds that a remand is necessary to obtain updated VA treatment records (if any) and a VA examination in order to determine the current severity of the back disability.  

Accordingly, the issue of entitlement to an increased disability rating for the service-connected back disability is REMANDED for the following action:

1.  Request copies of any outstanding VA medical records, particularly for treatment rendered since December 2013.  Any negative responses should be associated with the claims file.

2.  Afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of his service-connected back disability.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

3.  When the above development has been completed, the claim for a higher disability rating for the back disability should again be reviewed.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


